Allowable Subject Matter

Claims 4-8 are allowed in light of the amendment filed on 10/27/2021.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance:
The prior art does not anticipate nor render obvious the claimed subject matter of:
A method comprising: providing a robot; providing an image of drawn handwritten characters to the robot; enabling the robot to capture a bitmapped image of the image of drawn handwritten characters; enabling the robot to infer a plan to replicate the image with a writing utensil; and enabling the robot to reproduce the image: wherein enabling the robot to reproduce the image comprises enabling the robot to draw each target stroke in one continuous drawing motion to write from a dataset of demonstrations; wherein enabling the robot to reproduce the image comprises providing the robot commands to execute predicted by a model in real time; and The method of claim 3 wherein the robot commands comprise: commands to make the robot follow each stroke 
No particular single feature of the claim renders the claim as a whole patentable. Only the claim taken as a whole combination is deemed new and unobvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MCDIEUNEL MARC whose telephone number is (571) 272-6964.  The examiner can normally be reached on Work 9:00 AM to 7:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY BURKE can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3976.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 

    PNG
    media_image1.png
    150
    150
    media_image1.png
    Greyscale

                            




/McDieunel Marc/
Primary Examiner, Art Unit 3664B